DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-12, 14-17, and 22-28 are pending in the application with claims 4, 6-7, 11, and 14-17 withdrawn. Claims 1-3, 5, 9-10, 12, and 22-28 are examined herein.

The text of those sections of Title 35 U.S.C. code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments and amendments filed 06/09/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the drawings overcome the drawing objections of record.

Applicant’s amendments to the specification overcome the objection to the abstract, but do not overcome the objection to the title.

Applicant’s amendments to the claims overcome the claim objection of record and some, but not all of the 35 U.S.C. 112(b) rejections. The new and remaining 35 U.S.C. 112(b) rejections are explained further below.

Claim Rejections - 35 USC § 112
Claims 1-3, 5, 9-10, 12, and 22-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “the first region comprising a greater than stoichiometric amount of the additional element”. First, the claim does not establish that the fissile element and the additional element from a compound. For example, the fissile element and the additional element could merely be two separate elements within the core. However, the term “stoichiometry” generally refers to the quantities of various elements in a compound1. Therefore, if the fissile element and the additional element do not form a compound, which the claim allows, it is unclear how the first region can comprise a “greater than stoichiometric amount of the additional element”. 

Further, if the claim is referring to the fissile element and the additional element as forming a compound, the claim has not established what compound is formed by the fissile element and the additional element. Therefore, reference stoichiometric amounts of the fissile element and the additional element has not been established. For example, there are multiple stoichiometries possible for generic uranium silicide (e.g., U3Si2, etc.). The skilled artisan would be unable to determine what is a “greater than stoichiometric amount” of the additional element without first knowing the stoichiometry of the compound. 

It is suggested that claim 1 be amended to recite that the core comprises U3Si2 (or another uranium silicide compound), wherein the fissile element comprises uranium, and wherein the additional element comprises silicon. Such an amendment would comply with Applicant’s species election E1.

Claim 2 recites “a cladding material around the metal”. It is unclear from the claim which metal the claim is referring to. Claim 1, on which claim 2 depends, recites both the second region and the outer region comprise the metal. Thus, it is unclear if the cladding material is around the second region, the outer region, or a different region/material. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Objection to the Title
The Title is objected to because a method is not the elected invention. Furthermore, the wording “and related methods” is redundant and unnecessary since a nuclear fuel element would always be associated with “related methods”. The following Title is suggested: “Nuclear Fuel Element Having A Protective Structure”. 

Additional Comment
Despite their indefiniteness (as noted above in the 35 U.S.C. 112(b) rejections), claims 1-3, 5, 9-10, 12, and 22-28 (as best understood) have not been rejected based on prior art. Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
RCE Eligibility
	Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114. Filing an RCE helps to ensure entry of an amendment to the claims, specification, and/or drawings.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646             

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Stoichiometry